STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   January 10, 2017
               Plaintiff-Appellee,

v                                                                  No. 328959
                                                                   Wayne Circuit Court
DON D. WRIGHT,                                                     LC No. 14-000304-FC

               Defendant-Appellant.


Before: BOONSTRA, P.J., and CAVANAGH and K.F. KELLY, JJ.

PER CURIAM.

        Defendant appeals by right his convictions, following a jury trial, of carjacking,
MCL 750.529a, and unarmed robbery, MCL 750.530. Defendant was sentenced as a fourth
habitual offender, MCL 769.12, to 12 to 20 years’ imprisonment for the carjacking conviction
and 5 to 15 years’ imprisonment for the unarmed robbery conviction. We affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

        This case arises from a December 2, 2013 carjacking in the parking lot at 459 Prentis,
Detroit, Michigan. Around 11:00 p.m., Marcus Beri walked out to his 2002 navy blue
Oldsmobile Intrigue. As Beri was putting his keys in the door to unlock the vehicle, three
unfamiliar black males approached and pushed him into the car. A white vehicle then pulled up
behind him, blocking them in. Two of the men yelled at Beri and demanded that he give them
money and his laptop or cellphone, while a third man acted as a lookout. When Beri pulled out
his wallet to show that he did not have any money, one of the men grabbed the wallet from his
hand and searched through it. One also went through Beri’s pockets and took his Samsung
Galaxy S4 cellular telephone. The men1 then grabbed the keys to the car out of Beri’s hand.
Beri ran down the street, away from his attackers, and as he turned around to look back, the three
men were driving off in his car. The white vehicle followed. Beri was unable to provide a
detailed description of the suspects to Detroit Police.




1
  Beri did not specify which of the men robbing him committed which act; rather, he testified
that two men had physical contact with him and yelled at him while one acted as a lookout.

                                               -1-
         On December 11, 2013, at around 4:00 p.m., Sergeant Patrick Saunders of the Detroit
Police Department Commercial Auto Theft Section (CATS) was surveilling for stolen and
carjacked vehicles. Sergeant Saunders was traveling southbound on Quincy in an unmarked
police vehicle when in his rearview mirror he spotted a blue car on a side street. Saunders
testified that, at the time, he was looking for a blue “Alero” that had been carjacked “about a
week or two” earlier.2 As Saunders came to a red light at Grand River, he observed the blue car
drive up behind him and then turn into a tire shop on the corner. When the traffic light turned
green, Saunders made a U-turn in order to circle back and check the car’s license plate. By
running the license plate number through the law enforcement information network (LEIN),
Saunders was able to confirm that the car was Beri’s carjacked vehicle.

       After identifying the vehicle, Saunders made a radio announcement to all other members
of CATS, and the team began surveillance of the vehicle. The CATS team, comprised of
roughly 14 to 16 officers in unmarked cars, trailed the vehicle through the city of Detroit until
5:30 p.m. or 6:00 p.m., when it ultimately stopped at a two-story residence on Terry Street. In
“hot pursuit[,]” the CATS team entered the residence and secured the first floor. Saunders led
his team to the second floor, where he encountered defendant. After obtaining a search warrant,
the CATS team executed a search of the residence, and in a crawl space above a ceiling tile on
the second floor, found a set of car keys matching the vehicle that CATS had been surveilling.
Defendant and seven or eight other young men were arrested and transported to the Detroit
Detention Center.

         On December 12, 2013, Beri was asked to come to the Detroit Detention Center to look
at a lineup. Beri was shown two live lineups made up of six men each but was unable to identify
any of his attackers. After the lineup, Sergeant Otha Craighead and Detective Derek Owens
interrogated defendant at the Detroit Detention Center. During the course of the interrogation,
defendant gave incriminating statements. Defendant’s trial counsel moved in the lower court to
suppress defendant’s statements, arguing that defendant was not adequately advised of his
constitutional rights and that, due to his age and mental capacity, defendant did not understand
his Miranda3 rights, and based on the totality of the circumstances, defendant’s statements were
not voluntary. Defendant requested an order suppressing all statements made while defendant
was in police custody or, in the alternative, that an evidentiary hearing be held pursuant to
People v Walker, 374 Mich. 331; 132 NW2d 87 (1965).

        A Walker hearing was held on March 14, 2014. Owens and Craighead testified regarding
their roles in defendant’s interrogation. Owens was primarily responsible for conducting
defendant’s interrogation, while Craighead observed. Owens testified that he used the
Constitutional Rights Certification of Notification form before the interrogation to ensure that
defendant could read, write, and understand his rights. Defendant read each of the five


2
  Saunders testified at defendant’s trial that an Oldsmobile Intrigue and a Buick Alero have the
same body, but come from different manufacturers. Thus, the “Alero” that he was looking for
was the same vehicle as Beri’s Intrigue.
3
    Miranda v Arizona, 384 U.S. 436; 86 S. Ct. 1602; 16 L. Ed. 2d 694 (1966).

                                               -2-
paragraphs aloud to Detective Owens, and then acknowledged that he understood each paragraph
by placing his initials next to it. Owens then signed, dated, and noted the time of the
interrogation on the form. Owens also noted that defendant was 17 years old, attended Central
Heights High School until the tenth grade, could read and write, and did not appear to be under
the influence of any drugs or alcohol. Owens testified that he was not aware of defendant’s
status as a special education student, or that defendant received social security disability
payments due to his limitations. Owens found defendant to be “very intelligent[,]” despite the
fact that defendant made several statements that did not relate to the event at issue and had to be
refocused. Based on their interaction, nothing indicated to Owens that defendant did not fully
understand his constitutional rights. Both Owens and Craighead testified that during the course
of defendant’s interrogation, they did not threaten defendant, did not make any promises to
defendant, did not use force or coercion to elicit statements from defendant, and did not engage
in any trickery or deceit with defendant. They also testified that they did not deprive defendant
of adequate food, sleep, or medication.

       Defendant testified on his own behalf at the evidentiary hearing. Defendant testified that
he remembered signing the Constitutional Rights Certification of Notification form, but that he
did not actually know what it was. According to defendant, the officers read the form aloud to
him and told him that it was a property release form accompanied by “a second form” that he
needed to sign to go home. Defendant stated that, during the interrogation, he was “really
nervous because [he] didn’t want to get locked up for something [he] didn’t do.”

        Defendant testified that the officers threatened him during the interrogation by saying that
if he did not sign a “third paper” he would not be able to go home, he would be charged with
“something fed[,]” his mother and his father would be locked up for 15 years, and his little
brother would also be going to jail. Defendant further stated that the officers told him that he
would be looking at 15 to 25 years, that he may never be getting out, and that he “was going to
be eating a lot of sandwiches and juice bags[.]” Defendant testified that he remembered signing
the Constitutional Rights Certification of Notification form, but not the purported two-page
confession. The trial court clarified defendant’s testimony during the following exchange:

               Q. When you signed it [the statement], when the police placed the papers
       in front of you to sign, did you try to read what you were signing on each page?

              A. There wasn’t nothing on it. It was blank. Two papers was blank. And
       he was saying sign the bottom of it because they got three papers and this
       property release form, and I would get released.

              Q. Did you see that anywhere on the papers that you signed, anything
       about a release?

               A. No, I couldn’t really read it.

               Q. But, there was writing on the page.

               A. It was those printed letters on there, but it wasn’t like somebody had
       written on the paper and written – not hand written.

                                                   -3-
                Q. So, you said when you signed these papers, the whole page was blank?

                A. Yes, and it had a signature in the middle.

         After the conclusion of witness testimony, defense counsel argued that defendant was

         a babe in the woods with these officers here. They’re good at what they do.
         What’s this kid? He’s a special ed student. If the Court please, we’ve got some
         documentation about his educational background from Social Security, from
         school. I don’t think we need to get to that point.

The trial court interjected, stating: “[w]ell, if that’s what you’re relying on, there’s been no
evidence to that effect that’s been introduced during the course of the hearing other than your
say-so.” Defense counsel replied, “I would be happy to present these to the Court and to the
prosecution, but that’s not really the thrust of my argument[.]” Ultimately, the trial court denied
defendant’s motion, stating:

         [b]ased on the testimony of both officers and [defendant’s] testimony that he was
         familiar with his Constitutional Rights, and the fact that he did affix his signature
         to the form, I find that [defendant] did understand his Miranda rights and that he
         did intelligently and knowingly waive those rights.

The trial court also found that defendant’s testimony that he was given blank pieces of paper to
sign, was not credible, and thus, “the statement was knowingly and voluntarily made” and would
not be suppressed. Accordingly, defendant’s confession was read into evidence at trial. He was
convicted by the jury of carjacking and unarmed robbery. Defendant was sentenced to
concurrent terms of 12 to 20 years’ imprisonment for the carjacking conviction, and 5 to 15
years’ imprisonment for the unarmed robbery conviction. The trial court also ordered defendant
to pay restitution to the victim in the amount of $3,055. This appeal followed.

                         II. INEFFECTIVE ASSISTANCE OF COUNSEL

       Defendant first argues that his trial counsel provided ineffective assistance at the
evidentiary hearing on defendant’s motion to suppress statements. Specifically, counsel failed to
present or request expert assistance to address various psychological issues that were crucial to
determining whether defendant’s confession was voluntary. Defendant claims that he suffered
prejudice from counsel’s error because the confession played a large role in his convictions, and
that but for trial counsel’s ineffective assistance at the evidentiary hearing, there was a
reasonable probability that defendant’s confession would have been suppressed. We disagree.

       Defendant’s claim of ineffective assistance of counsel is unpreserved. To preserve a
claim of ineffective assistance of counsel on appeal, a defendant must move for a new trial or
request a Ginther4 hearing in the trial court. People v Solloway, ___ Mich App ___, ___; ___



4
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).

                                                 -4-
NW2d ___ (2016) (Docket No. 324559); slip op at 7, citing People v Fike, 228 Mich. App. 178,
181; 577 NW2d 903 (1998). Defendant did not move for a new trial or a Ginther hearing based
on ineffective assistance in the trial court. Accordingly, our review is limited to errors apparent
on the record. Solloway, ___ Mich App at ___; slip op at 7; People v Petri, 279 Mich. App. 407,
410; 760 NW2d 882 (2008). “Whether a defendant has been denied the effective assistance of
counsel is a mixed question of fact and constitutional law.” Solloway, __ Mich App at __; slip
op at 7, citing People v LeBlanc, 465 Mich. 575, 579; 640 NW2d 246 (2002). Generally, a trial
court’s findings of fact, if any, are reviewed for clear error, and questions of law are reviewed de
novo. Solloway, __ Mich App at __; slip op at 7.

        We conclude that defendant has failed to establish that trial counsel’s representation at
the evidentiary hearing on defendant’s motion to suppress statements was objectively
unreasonable. Thus, defendant’s claim that trial counsel provided ineffective assistance by
failing to present an expert witness to testify regarding defendant’s mental health history is
without merit.

        “Effective assistance of counsel is presumed, and the defendant bears a heavy burden of
proving otherwise.” People v Lockett, 295 Mich. App. 165, 187; 814 NW2d 295 (2012). When
claiming ineffective assistance of counsel, it is defendant’s burden to prove (1) counsel’s
performance was deficient, meaning it fell below an objective standard of reasonableness and (2)
the deficient representation prejudiced the defendant, meaning but for counsel’s error, there is a
reasonable probability that the outcome of defendant’s trial would have been different.”
Strickland v Washington, 466 U.S. 668, 687; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984); Solloway, __
Mich App at __; slip op at 7. A defendant must also show that “but for counsel’s deficient
performance, a different result would have been reasonably probable.” People v Armstrong, 490
Mich. 281, 290; 806 NW2d 676 (2011), citing Strickland, 466 U.S. at 694-696. “[D]efendant has
the burden of establishing the factual predicate for his claim of ineffective assistance of
counsel[.]” People v Hoag, 460 Mich. 1, 6; 594 NW2d 57 (1999).

        Trial counsel’s performance is evaluated by an objective standard of reasonableness and
without benefit of hindsight. People v Payne, 285 Mich. App. 181, 188, 190; 774 NW2d 714
(2009). In examining whether defense counsel’s performance fell below an objective standard of
reasonableness, a defendant must overcome the strong presumption that counsel’s performance
was born from a sound trial strategy. People v Trakhtenberg, 493 Mich. 38, 52; 826 NW2d 136
(2012), citing Strickland, 466 U.S. at 689. A reviewing Court, however, “cannot insulate the
review of counsel’s performance by calling it trial strategy.” Trakhtenberg, 493 Mich. at 52.
Trial counsel has a duty to undertake reasonable investigation. Id. A reviewing Court must
determine whether a strategic choice was made after a complete investigation was undertaken
and, if the investigation was limited, whether the decision to undertake a limited investigation
was made pursuant to reasonable professional judgment. Id. Nonetheless, “[a] particular
strategy does not constitute ineffective assistance of counsel simply because it does not work.”
People v Matuszak¸ 263 Mich. App. 42, 61; 687 NW2d 342 (2004).

        Trial counsel did not present or request an order appointing an expert witness to testify at
the evidentiary hearing regarding defendant’s mental health status. Although trial counsel
mentioned that defendant was a special education student and received social security disability
benefits due to some mental health issues, trial counsel indicated that defendant’s mental health

                                                -5-
history was “not really the thrust of [his] argument.” Instead, trial counsel pursued the theory
that the police convinced defendant to confess to the carjacking, even if it were a false
confession, under the pretense that if he signed their papers, he would be able to go home.
Additionally, defendant testified at the evidentiary hearing that he only signed one or more blank
sheets of paper and that the police later filled in a confession.

        Neither trial counsel nor defendant claimed at the evidentiary hearing that defendant’s
confession was involuntary due to defendant’s mental health. On appeal, defendant claims that
trial counsel’s failure to present expert witness testimony at the evidentiary hearing amounts to
ineffective assistance of counsel, because defendant’s “various psychological issues . . . were
crucial to whether his confession was voluntarily[,]” and that

       [a] cursory review of the medical documentation provided to [trial] counsel
       reveals that [defendant] had numerous psychological issues. Moreover, it is likely
       that an in[-]depth analysis would reveal that [defendant] had additional issues that
       would effect [sic] his capacity to make a free and constrained choice.

However, defendant has failed to establish a factual predicate for his claim. Hoag, 460 Mich. at
6. The decision regarding whether to present an expert witness is a matter of trial strategy,
which this Court cannot “second-guess with the benefit of hindsight.” People v Dixon, 263 Mich
App 393, 398; 688 NW2d 308 (2004). The fact that trial counsel did not call an expert witness
to testify regarding defendant’s mental health would only constitute ineffective assistance of
counsel if it were to deprive defendant of a substantial defense. Dixon, 263 Mich. App. at 398.
Trial counsel did present a substantial defense in this case, specifically that defendant’s
confession was not voluntary because he was promised that if he signed the papers, he would be
able to go home. Trial counsel sought to bolster this theory through cross-examination of each
officer. Additionally, at no point during defendant’s own testimony at the evidentiary hearing
did he suggest that any psychological issues affected his decision to sign the papers. Instead,
defendant testified that he signed blank pieces of paper and that the police later filled in the
confession. Defendant’s claim of ineffective assistance of counsel is therefore without merit.

        Defendant also argues that his “numerous psychological issues” affected his ability “to
voluntarily waive his Miranda rights and/or allegedly confess to having committed the offenses”
charged. Defendant’s presentence investigation report states that defendant’s mother, Lakesha
Lewis, indicated that defendant had been diagnosed with ADHD and was “currently taking
psychotropic medications.” However, on appeal, defendant fails to identify what his numerous
psychological issues are, how his ADHD would affect the voluntariness of his statements, or
what medications defendant was taking to address his psychological issues. Further, defendant
has not identified an expert who would have testified favorably for defendant. It is clear that,
based on trial counsel’s arguments at the evidentiary hearing, trial counsel was, at the very least,
aware of defendant’s psychological issues, and his failure to address them or include them in
defendant’s defense was a strategic choice. The evidence presented by defendant, and his
allegation that a hypothetical expert witness would have testified in his favor, does not support
the conclusion that trial counsel’s strategy was unreasonable. The fact that trial counsel’s
strategy proved unsuccessful does not make it ineffective assistance. Matuszak¸ 263 Mich. App.
at 61.


                                                -6-
        Defendant is also unable to show that any prejudice resulted from trial counsel’s strategy.
Strickland, 466 U.S. at 687. After not only hearing defendant’s testimony at the evidentiary
hearing, but also examining defendant from the bench, the trial court found that there was not
“any physical or mental state of the defendant that would render [defendant’s] statement
involuntary.” Accordingly, defendant is unable to show that but for counsel’s error, there is a
reasonable probability that defendant’s confession would have been suppressed. Strickland, 466
U.S. at 687.

        Defendant’s reliance on People v Ackley, 497 Mich. 391; 870 NW2d 858 (2015), is
misplaced. In Ackley, our Supreme Court examined whether a defendant’s trial counsel was
ineffective for failing to retain an expert where the defendant was charged with first-degree
felony murder and first-degree child abuse after his live-in girlfriend’s three-year-old daughter
died while in the defendant’s care. Ackley, 497 Mich. at 384. The defendant’s trial counsel failed
to call an expert witness, even though the trial court had provided funding for expert assistance
and trial counsel had been specifically referred to an expert who would have testified
consistently with the defense theory. Id. at 389-390. Our Supreme Court found that the trial
counsel’s failure to

       engage ‘expert testimony rebutting the state’s expert testimony’ and to become
       ‘versed in [the] technical subject matter’ most critical to the case resulted in two
       things: a defense theory without objective, expert testimonial support, and a
       defense counsel insufficiently equipped to challenge the prosecution’s
       experts . . . . This ‘constitute[d] a constitution flaw in the representation’ of the
       defendant, not reasonable strategy. [Id. at 392 (citations omitted).]

Here, no complex medical science needed to be explained or rebutted. And defendant provides
no evidence that trial counsel ignored the need for expert witness testimony in this case. That
trial counsel chose not to pursue defendant’s psychological issues to undermine the voluntariness
of defendant’s confession did not leave defendant without a reasonable trial strategy. Again, just
because a strategy actually used by trial counsel does not prove successful does not mean that it
was unreasonable or amounted to ineffective assistance of counsel. Matuszak¸ 263 Mich. App. at
61.

                                       III. RESTITUTION

         Next, defendant contends that the trial court erred by ordering defendant to pay $3,055 in
restitution to the victim, because no facts or documentation to support the amount of restitution
was provided at sentencing. We disagree.

       Generally, a trial court’s order of restitution is reviewed for an abuse of discretion.
People v Turn, __ Mich App __, __; __ NW2d __ (2016); slip op at 2, citing People v Gubachy,
272 Mich. App. 706, 708; 728 NW2d 891 (2006). However, as defendant did not object to the
amount of restitution at sentencing, this issue is unpreserved for appeal. People v Cain, 498
Mich. 108, 114-116; 869 NW2d 829 (2015). Accordingly, this Court’s review is limited to plain
error. People v Carines, 460 Mich. 750, 764; 597 NW2d 130 (1999). Plain error is shown by
proving “(1) [the] error must have occurred, (2) the error was plain, i.e., clear or obvious, (3) and
the plain error affected substantial rights. Id. at 763. Generally, to show the error affected

                                                -7-
substantial rights, it must be proven “that the error affected the outcome of the lower court
proceedings.” Id.

         Defendant has failed to establish that the trial court erred by ordering defendant to pay
restitution in the amount of $3,055. The Michigan Constitution, as well as the Crime Victim’s
Rights Act, affords restitution to crime victims. Const 1963, art 1, § 24; MCL 780.766.
Restitution is awarded “to any victim of the defendant’s course of conduct that gives rise to the
conviction[.]” MCL 780.766(2). The purpose of restitution is “to allow crime victims to recoup
losses suffered as a result of criminal conduct.” People v Grant, 455 Mich. 221, 230; 565 NW2d
389 (1997). MCL 780.767(1) instructs the trial court to “consider the amount of loss sustained
by any victim as a result of the offense.”

         “The prosecution bears the burden of establishing the proper amount of restitution by a
preponderance of the evidence.” People v Fawaz, 299 Mich. App. 55, 65; 829 NW2d 259 (2012).
“The amount of restitution to be paid by a defendant must be based on the actual loss suffered by
the victim.” Id., citing People v Bell, 276 Mich. App. 342, 347; 741 NW2d 57 (2007). In
determining the amount of the victim’s loss, a trial court “is entitled to rely on the information in
the presentence report, which is presumed to be accurate unless the defendant effectively
challenges the accuracy of the factual information.” Grant, 455 Mich. at 233-234. Absent a
dispute, the trial court is “not required to make express findings regarding the amount of
restitution.” Id. at 235.

        The prosecution stated at defendant’s sentencing hearing that “the [trial] court will see in
the victim’s impact statement the damages [incurred by Beri] were $3,055, and that [the amount
of damages] was concurred with by the Probation Department.” The PSIR indicated that contact
was made with the victim’s mother, Kelly Beri, and that she provided the victim’s impact
statement. Mrs. Beri reported that

       $1,655 in personal items were in the vehicle at the time of the carjacking.
       Additionally, she reports the vehicle sustained $1,400 in damages. Mrs. Beri
       stated that an itemized list of the items that were in the vehicle was forwarded to
       the Prosecutor’s Office. She also provided documentation of the damages and
       repairs.

Trial counsel indicated that he and defendant had reviewed the PSIR and did not have any
additions or corrections. The PSIR states that the damages were corroborated by an itemized list
of personal belongings that were in the vehicle at the time of the carjacking and documentation
of the damages and repairs that had been provided to the prosecutor’s office.

         The trial court was entitled to rely on the PSIR in ordering restitution. Grant, 455 Mich.
at 233-234. The PSIR is assumed accurate, absent any challenges to the information contained
within. Grant, 455 Mich. at 233-234. The trial court did not err by relying on the accuracy of the
information regarding Beri’s damages, and trial counsel raised no objection. Id. Accordingly, as
no objection was raised, the trial court was not required to detail its findings regarding restitution
on the record. Id. at 235. It was not error for the trial court order defendant to pay $3,055 in
restitution.


                                                 -8-
        Defendant also argues that the trial court “failed to consider the financial resources and
earning ability of the defendant, the financial needs of the defendant and the defendant’s
dependents[,]” in awarding restitution in the amount of $3,055. The current version of
MCL 780.767(1) only requires a trial court to consider the losses sustained by the victim, not the
ability of the defendant to pay. This is distinct from the prior version of the statute, which
enumerated factors for a sentencing court to consider regarding a defendant’s financial situation.
People v Lueth, 253 Mich. App. 670, 692; 660 NW2d 322 (2002). Nonetheless, the lower court
record shows that the trial court was cognizant of defendant’s financial circumstances.
Defendant did not contest his ability to pay restitution at the time of sentencing. Similarly, on
appeal, defendant does not provide any evidence that he would be unable to pay the $3,055.
Thus, the trial court did not err by requiring defendant to pay restitution in the amount ordered.

       Affirmed.



                                                            /s/ Mark T. Boonstra
                                                            /s/ Mark J. Cavanagh
                                                            /s/ Kirsten Frank Kelly




                                               -9-